DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamei et al. (US 20210263492 A1) hereinafter referred to as Kamei.
Regarding claim 1, Kamei teaches of a method of controlling air quality in an indoor environment of a building by a system that comprises a carbon dioxide sensor (Fig. 3, carbon dioxide sensor 92) configured to detect an instantaneous value of carbon dioxide concentration in the air of the indoor environment of the building, a control unit in signal communication with the carbon dioxide sensor (Fig. 3, controller 110; ¶ [0110], The controller (110) receives the measured values obtained by the oxygen sensor (91) and the carbon dioxide sensor (92)), a communication unit for establishing signal communication between the carbon dioxide sensor and the control unit (Fig. 3, CPU 111), and a storage unit in signal communication with the control unit (Fig. 3, storage unit 112), the method comprising the steps of:
a) defining and storing in the storage unit, by the control unit, control values of carbon dioxide concentration (¶ [110], memory (112) that stores data and other elements necessary for the control operation.);
b) detecting, by the carbon dioxide sensor, an instantaneous value of carbon dioxide concentration and sending, by the communication unit, said instantaneous carbon dioxide concentration value to the control unit (¶ [0110], The controller (110) is configured to control operation of the inside air control system (30) based on the measured values obtained by the oxygen sensor (91) and the carbon dioxide sensor (92) so as to maintain the oxygen concentration and carbon dioxide concentration of the inside air within their respective target ranges.);
c) processing, by the control unit, the control values and the instantaneous values of carbon dioxide concentration to generate an output signal representative of the processing performed by the control unit (¶ [0111], The air composition control unit (115), the sensor calibrator (116), and the sensor abnormality handler (117) are configured as the CPU (111) that executes a program recorded in the memory (112).);
d) sending, by the control unit the output signal to a visual and/or acoustic warning unit (¶ [0191]);
said method being characterized in that:
the step a) comprises the steps of:
a1) defining and storing in the storage unit an activation value of carbon dioxide concentration (¶ [0185], The first condition is a condition where “the state in which the measured value φ_CO2 obtained by the carbon dioxide sensor (92) is below −2.0% (φ_CO2<−2.0%) continues for two minutes.”);
a2) defining and storing in the storage unit a critical value of carbon dioxide concentration, said critical value of carbon dioxide concentration being greater than said activation value of carbon dioxide (¶ [0185], The second condition is a condition where “the state in which the measured value φ_CO2 obtained by the carbon dioxide sensor (92) is above 20.0% (φ_CO2>20.0%) continues for two minutes.”);
a3) defining and storing in the storage unit an acceptable value of carbon dioxide concentration, said acceptable value of concentration being smaller than the critical value of carbon dioxide concentration and greater than the activation value of carbon dioxide concentration (¶ [0193], The third condition is a condition where “the state in which the measured value φ_CO2 obtained by the carbon dioxide sensor (92) is above −1.5% and below 20.0% (−1.5%<φ_CO2<20.0%) continues for one minute.” The third condition is a condition indicating that the measured value obtained by the carbon dioxide sensor (92) falls within the normal range.);
The following steps of the method claim are considered contingent limitations and thus are not required to be found within the prior art (see MPEP 2111.04):
the step c) comprises the step c1) of comparing the instantaneous value of carbon dioxide concentration with the activation value of carbon dioxide concentration, with the critical value of carbon dioxide concentration and with the acceptable value of carbon dioxide concentration; wherein the output signal is representative of a first alert as long as the instantaneous value of carbon dioxide concentration is lower than the activation value of carbon dioxide concentration;
the output signal is representative of a second alert as long as the instantaneous value of carbon dioxide concentration is higher than the activation value of carbon dioxide concentration and is lower than the critical value of carbon dioxide concentration;
the output signal is representative of a third alert as long as the instantaneous value of carbon dioxide concentration is higher than the critical value of carbon dioxide concentration and said instantaneous value of carbon dioxide concentration remains constant or increases with time;
the output signal is representative of a fourth alert once the instantaneous value of carbon dioxide concentration has exceeded the critical value of carbon dioxide concentration and as long as the instantaneous value of carbon dioxide concentration decreases with time and is higher than the acceptable value of carbon dioxide concentration.
Regarding claim 7, Kamei teaches of the method in claim 1, and Kamei further teaches wherein the step d) comprises the step d1) of sending the output signal from the control unit to a light source (¶ [0191]), the first, second, third and fourth alerts corresponding to a first, a second, a third and a fourth light colors and/or intensities that can be emitted from the light source respectively (dependent upon contingent limitations).
Regarding claim 9, Kamei teaches of a method of controlling air quality in an indoor environment of a building by a system that comprises a carbon dioxide sensor (Fig. 3, carbon dioxide sensor 92) configured to detect an instantaneous value of carbon dioxide concentration in the air of the indoor environment of the building, a control unit in signal communication with the carbon dioxide sensor (Fig. 3, controller 110; ¶ [0110], The controller (110) receives the measured values obtained by the oxygen sensor (91) and the carbon dioxide sensor (92)), a communication unit for establishing signal communication between the carbon dioxide sensor and the control unit (Fig. 3, CPU 111), and a storage unit in signal communication with the control unit (Fig. 3, storage unit 112), the method comprising the steps of:
a) defining and storing in the storage unit, by the control unit, control values of carbon dioxide concentration (¶ [110], memory (112) that stores data and other elements necessary for the control operation.);
b) detecting, by the carbon dioxide sensor, an instantaneous value of carbon dioxide concentration and sending, by the communication unit, said instantaneous carbon dioxide concentration value to the control unit (¶ [0110], The controller (110) is configured to control operation of the inside air control system (30) based on the measured values obtained by the oxygen sensor (91) and the carbon dioxide sensor (92) so as to maintain the oxygen concentration and carbon dioxide concentration of the inside air within their respective target ranges.);
c) processing, by the control unit, the control values and the instantaneous values of carbon dioxide concentration to generate an output signal representative of the processing performed by the control unit (¶ [0111], The air composition control unit (115), the sensor calibrator (116), and the sensor abnormality handler (117) are configured as the CPU (111) that executes a program recorded in the memory (112).);
d) sending, by the control unit the output signal to a visual and/or acoustic warning unit (¶ [0191]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 20210263492 A1) in view of Gervais et al. (US 20200158369 A1) hereinafter referred to as Gervais.
Regarding claim 2, Kamei teaches of the method of claim 1, Kamei fails to teach however wherein the system further comprises a temperature sensor configured to detect an instantaneous value of air temperature in the indoor environment, said temperature sensor being in signal communication with the control unit via the communication unit, said method comprising, after the step b) and before the step c), the steps of:
detecting, by the temperature sensor, an instantaneous value of air temperature in the indoor environment and sending, by the communication unit said instantaneous value of temperature to the control unit;
defining, by the control unit, a refresh time interval comprising a plurality of time points;
storing in the storage unit, by the control unit, an instantaneous value of temperature for each time point of the refresh time interval to define a set of instantaneous values of temperature;
storing in the storage unit, by the control unit, an instantaneous value of carbon dioxide concentration for each time point of the refresh time interval to define a set of instantaneous values of carbon dioxide concentration.
Gervais teaches of a system further comprises a temperature sensor configured to detect an instantaneous value of air temperature in the indoor environment (Fig. 2, temperature sensor 200), said temperature sensor being in signal communication with the control unit via the communication unit (Fig. 2, communication interface 130; ¶ [0069]):
detecting, by the temperature sensor, an instantaneous value of air temperature in the indoor environment and sending, by the communication unit said instantaneous value of temperature to the control unit (Fig. 5A, instantaneous temperature values (T1-T3) are detected at particular intervals (Int_1-Int_3));
defining, by the control unit, a refresh time interval comprising a plurality of time points (¶ [0079], The consecutive temperature measurements consist of N temperature measurements respectively performed on N consecutive intervals of time, N being an integer greater or equal than 2 (e.g. 3 intervals of 30 seconds each)).;
storing in the storage unit, by the control unit, an instantaneous value of temperature for each time point of the refresh time interval to define a set of instantaneous values of temperature (¶ [0066], The memory 120 stores instructions of computer program(s) executed by the processing unit 110, data generated by the execution of the computer program(s), data received via the communication interface 130);
storing in the storage unit, by the control unit, an instantaneous value of carbon dioxide concentration for each time point of the refresh time interval to define a set of instantaneous values of carbon dioxide concentration (¶ [0085], The consecutive CO2 level measurements consist of N CO2 level measurements respectively performed on N consecutive intervals of time, N being an integer greater or equal than 2 (e.g. 3 intervals of 30 seconds each).; Fig. 5C).
Specifically, the combination the examiner has in mind is to add the temperature sensor of Gervais to the system of Kamei and to connect it via the communication unit to the controller of Kamei. Further, to store on the storage unit and program the control unit with the programmable steps of Gervais to include the steps of taking temperature and CO2 measurements at the same sample points over a predetermined refresh interval and to provide a neural network interface. 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Gervais to modify Kamei to include the above combination. Doing so would allow for the controller to be able to infer the airflow of the system utilizing only the temperature and CO2 inputs as opposed to utilizing an expensive airflow sensor which often needs calibration (¶ [0010], The method comprises determining, by the processing unit of the computing device, a plurality of consecutive temperature measurements in the area. The method comprises executing, by the processing unit of the computing device, a neural network inference engine using the predictive model for inferring an inferred airflow based on inputs, the inputs comprising the measured airflow and the plurality of consecutive temperature measurements.)
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamei (US 20210263492 A1) in view of Cristoforo (US 20110063101 A1).
Regarding claim 8, Kamei teaches of the method of claim 1, Kamei fails however to teach wherein the step d) comprises the step d2) of sending the output signal from the control unit to a sound source, the first, second, third and fourth alerts corresponding to a first, a second, a third and a fourth sound tones and/or intensities respectively.
Cristoforo teaches wherein the step d) comprises the step d2) of sending the output signal from the control unit to a sound source (¶ [0015], A suitable visual alarm 20 can be a flashing light and a suitable audible alarm 21 can be a suitable sound from a speaker connected to a sound generator.), the first, second, third and fourth alerts corresponding to a first, a second, a third and a fourth sound tones and/or intensities respectively (dependent upon contingent limitations).
Specifically, the combination the examiner has in mind is to add the speaker of Cristoforo to the alarm display of Kamei that produces and auditory alarm at the same time that the visual alarm is displayed in Kamei.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the teachings of Cristoforo to modify Kamei with the above combination. Doing so would allow for visually impaired users to know that an alarm is sounding. 
Allowable Subject Matter
Claim 3 us objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Holm et al. (US 20150011154 A1) which teaches of finding a maximum and minimum temperature based upon a predetermined acceptability range based upon the setpoint temperature. None of the prior art of record teaches finding the maximum temperature and the rate of decrease of the temperature based upon a measured data set of instantaneous temperatures. Further, none of the prior art of record suggests utilizing the analyzed maximum temperature, rate of decrease of temperature and a predetermined reference value of temperature to determine a maximum air purification time interval. 
By virtue of dependency to objected claim 3, and further dependency to rejected claims 1-2, claims 4-6 are also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gage et al. (US 20180370430 A1) teaches measuring both the temperature and CO2 of the 
interior of a car and sounding alarms at a certain threshold. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J GIORDANO whose telephone number is (571)272-8940. The examiner can normally be reached M-Fr 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL JAMES GIORDANO/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762